Exhibit 10.2

FIRST AMENDMENT
OF
EMPLOYMENT AGREEMENT OF CHARLES A. HINRICHS

This Amendment Agreement (the “Amendment”) is effective as of July 25, 2006 the
“Amendment Date”), as to the Employment Agreement (“the Agreement”) by and
between Smurfit-Stone Container Corporation (the “Company”), and Charles A.
Hinrichs (the “Executive”).

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of April 1, 2002, (the “Employment Agreement”); and

WHEREAS, the Company has promoted the Executive to the position of Senior Vice
President and Chief Financial Officer; and

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement to reflect the Executive’s promotion and the other terms and
conditions of this employment;

NOW THEREFORE, in consideration of the mutual terms, convenants and conditions
stated in this Agreement, the Company and the Executive hereby agree to amend
the Employment Agreement, effective as of July 25, 2006, as follows:

1.      By substituting the title “Senior Vice President and Chief Financial
Officer” following for the title “Vice President and Chief Financial Officer”
each place where the latter title appears in the Employment Agreement.

2.      By adding Section 6(d) to the Employment Agreement as follows:

(d)   Gross-Up Payment by the Company.   In the event that any payment, benefit
or distribution by or on behalf of the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section) (the “Payments”) is (i)
determined to be an “excess parachute payment” pursuant to Code Section 280G or
any successor or substitute provision of the Code, with the effect that the
Executive is liable for the payment of the excise tax described in Code Section
4999 or any successor or substitute provision of the Code, or (ii) determined to
render the Executive liable for the payment of the excise tax described in Code
Section 409A or any successor or substitute provision of the Code (such excise
tax under such Section 409A or excise tax under such Section 4999 being
hereinafter referred to as an “Excise Tax”), then the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Executive, after deduction of any Excise Tax on the total Payments
and any federal, state


--------------------------------------------------------------------------------




and local income and employment taxes and Excise Tax on the Gross-Up Payment,
shall be equal to the total Payments.

(i)     All determinations required to be made under this paragraph (d), and the
assumptions to be utilized in arriving at such determination, shall be made by
the certified public accounting firm used for auditing purposes by the Company
immediately prior to the Executive’s employment termination (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive. The Company shall pay all fees and expenses of the Accounting
Firm. Any determination by the Accounting Firm shall be binding upon the Company
and the Executive, except as provided in subparagraph (ii) below.

(ii)    As a result of the uncertainty in the application of Code Sections 280G
and 4999 and Code Section 409A at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
(“IRS”) or other agency will claim that a greater or lesser Excise Tax is due.
In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive
to the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction) plus interest on the
amount of such repayment at 120% of the rate provided in Code Section
1274(b)(2)(B). In the event that the Excise Tax is determined to exceed the
amount taken into account hereunder in calculating the Gross-Up Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest,
penalties or additions payable by the Executive with respect to such excess) at
the time that the amount of such excess if finally determined. The Executive and
the Company shall each reasonable cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the total Payments. The Company shall
pay all fees and expenses of the Executive relating to a claim by the IRS or
other agency.

3.      By substituting the following for Section 7(f) of the Employment
Agreement:

(f)   Non-Competition.   The Executive agrees that so long as he is employed by
the Company and for a period of two (2) years thereafter (the “Period”), he
shall not, without the prior written consent of the Company, participate or
engage in, directly or indirectly (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control), any business that, during the Period, is competitive with the
Business Conducted by the Company or any of its Affiliates within


--------------------------------------------------------------------------------




the United States, Canada, Mexico, and China (hereinafter, the “Geographic
Area”) and which business the Company was engaged (either actively as a going
concern or in the process of developing to market) within the preceding two
years of the Executive’s employment with the Company.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

/s/ Charles A. Hinrichs

 

By:

/s/Craig A. Hunt

Charles A. Hinrichs

 

Its:

Senior Vice President, General Counsel and Secretary

 


--------------------------------------------------------------------------------